OPINION — AG — (1) A "REGULARLY CONSTITUTED FIRE DEPARTMENT" WITHIN THE MEANING OF 11 Ohio St. 364 [11-364], 11 Ohio St. 364 [11-364](A), AS AMENDED, IS A FIRE DEPARTMENT RECOGNIZED BY THE GOVERNING BODY OF A CITY OR TOWN (MUNICIPALITY); REGARDLESS OF WHETHER OR NOT SUCH FIRE DEPARTMENT HAS FIRE FIGHTING APPARATUS OF THE VALUE OF $1,000, AND REGARDLESS OF WHETHER THE CITY OR TOWN OR MUNICIPALITY HAVE COMPLIED WITH THE PROVISIONS OF 11 Ohio St. 373 [11-373] . (2) IF A TOWN HAS HAD SUCH AN ORGANIZED, REGULAR, AND RECOGNIZED FIRE DEPARTMENT FOR MORE THAN TWENTY YEARS, BUT HAS BEEN " QUALIFIED " UNDER 11 Ohio St. 361 [11-361], 11 Ohio St. 11 [11-11] 372 FOR LESS THAN TWENTY YEARS, A DULY APPOINTED AND ENROLLED MEMBER OF SAID DEPARTMENT IN CALCULATING THE LENGTH OF HIS SERVICE AS A MEMBER OF A " REGULARLY CONSTITUTED FIRE DEPARTMENT " UNDER 11 Ohio St. 364 [11-364], 11 Ohio St. 364 [11-364](A), MAY INCLUDE HIS SERVICE IN SAID FIRE DEPARTMENT PRIOR TO THE TIME WHEN SAID FIRE DEPARTMENT WAS RECOGNIZED BY THE GOVERNING BODY OF THE CITY OR TOWN AS THE REGULARLY ORGANIZED FIRE DEPARTMENT OF SAID CITY OR TOWN. (DEFINITION) CITE: 11 Ohio St. 373 [11-373], OPINION NO. JANUARY 15, 1938 — READ IS WITHDRAWN (RICHARD HUFF)